IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                       Nos. 96-50042 & 96-50073
                      USDC Nos. W-95-CV-173, 174
                          __________________


BARRY LYNN GILMORE,

                                       Plaintiff-Appellant,

versus

WILLIAM J. HARDIN, Dr.,

                                       Defendant-Appellee,


                           * * * * * * * * *

BARRY LYNN GILMORE,

                                      Plaintiff-Appellant,


versus

DAN SMITH, Sheriff; JOHNSON, Lt.;
SHELLY HOWELL, Dr.; W.J. BRYAN,
Jail Administrator; HARDIN, Dr.,

                                       Defendants-Appellees.

                       - - - - - - - - -   -
          Appeals from the United States   District Court
                for the Western District   of Texas
                       - - - - - - - - -   -
                          July 11, 1996

Before HIGGINBOTHAM, SMITH and STEWART, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                      No. 96-50042 & 96-50073
                               - 2 -

     Barry Lynn Gilmore (Texas prisoner # 621324) seeks in forma

pauperis (IFP) status to appeal the district court's dismissal,

as frivolous, of his civil rights suits alleging deliberate

indifference to his medical needs.   We have reviewed Gilmore's

contentions and the records and determined that his appeals are

frivolous.   28 U.S.C. § 1915(e)(2)(B)(i).   Therefore leave to

appeal IFP is DENIED and the appeal is DISMISSED.    Gilmore's

motion for the appointment of counsel on appeal is DENIED as

moot.

     IFP DENIED; APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED.